Exhibit 10.14

 

LICENSE AGREEMENT

 

This is an Agreement between Rich Global, LLC. a Wyoming limited liability
company (Rich Dad) and Rich Dad Education, LLC, a Wyoming limited liability
company,(th e “Licensee”),

 

WHEREAS, Rich Dad and Whitney Information Network, Inc., a Colorado corporation
(“WIN”), have entered into a Limited Liability Company Agreement of even date
herewith pursuant to which Rich Dad has agreed to enter into this License
Agreement and WIN has agreed to enter into a license agreement through which
Licensee is given the right to use certain intellectual properties relating to
marketing models and systems for conducting seminars (the WIN model) and certain
trade names, trademarks, and servicemarks (“Wealth Intelligence Academy Marks”);

 

WHEREAS, Rich Dad has the right to grant licenses with respect to use of certain
intellectual properties, including certain valuable trademarks, service marks,
names, characters, symbols, designs, likenesses and visual representations
thereof.

 

WHEREAS, Licensee desires to utilize certain of those intellectual properties
upon and in connection with certain seminars hereinafter described;

 

Accordingly, the parties agree as follows:

 

1. Definitions

 

l.l             The term “Business” means the sole activities of promoting,
marketing, and conducting educational seminars on Permitted Subjects utilizing
the “Modified WIN Marketing Model” described in Appendix 1.l .

 

1.2           The term “Permitted Subjects” mean the subjects of real estate,
business, the stock market, and such other subjects, if any, identified in
Schedule 1.2 as may be amended in writing from time to time by the parties.

 

1.3           The term “Field of Use” means seminars on the Permitted Subjects
offered to the general public which are not represented as having Rich Dad
Personalities as speakers or participants. The Field of Use does not include
“Coaching” or other subscription based programs.

 

1.4           The term “ Rich Dad Personalities” means authors or co-authors of
a work in the “Rich Dad”, “Rich Dad Advisor”, “Rich Family” or “Rich Woman”
series of books and individuals otherwise associated with the Rich Dad brand and
affiliated brands.

 

1.5           The term Know-How” means general and specific knowledge,
experience and information, not in written or printed form.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.6           The term “Business Data” means documents and other media (whether
in human or   machine readable form) pertaining to conducting the Business
including, but not limited to, plans, specifications, descriptions of
procedures, quality and inspection standards, test records and data.

 

1.7           The term “Customer Data” means documents and other media (whether
in human or machine readable form) containing information, regarding customer
and prospective customers.

 

1.8           The term “Business Information” means Know-How, Business Data, and
Customer Data.

 

1.9           The term “Licensed Rich Dad Business Information” means Business
Information applicable to the development or conducting the Business
communicated to, or embodied in items delivered to, the Licensee by or on behalf
of Rich Dad.

 

1.10         The term “Seminars” means seminars presented by Licensee during the
term of this License Agreement.

 

1.11         The term “Seminar Materials” means all advertising and promotional
materials, handouts, workbooks, presentations, manuals, software programs, and
any other literature or material and other collateral items employed, provided,
distributed, sold, or otherwise made available in connection with the Seminars.

 

1.12         The term “Confidential Information”, as used in this License
Agreement, means any and all Technology, business information and/or data which
is not readily ascertainable by proper means and which derives economic value,
actual or potential, from not being generally known, and which has been the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. All Business Information and/or information relating to the products or
operations of a party, which is provided to the other party, or to which the
other party otherwise obtains access, pursuant to, or as a result of, this
Agreement shall be treated as Confidential Information hereunder; Except such
information which the other party can clearly show: (a) at the time of this
Agreement is publicly and openly known; (b) after the date of this Agreement
becomes publicly and openly known through no fault of the other party; (c) comes
into the other party’s possession and lawfully obtained by the other party from
a source other than from the party or a source deriving from the party, and not
subject to any obligation of confidentiality or restrictions on use; or (d) is
approved for release by written authorization of the other party.

 

1.13         The term “Licensed Marks” means the trade name “Rich Dad
Education”, the Rich Dad Education Logo (more particularly identified in
Schedule 1.13 to this License Agreement), and such other trade names,
trademarks, and servicemarks identified in Schedule 1.13 (as may be amended from
time to time by written agreement of the parties), as well as any abbreviations,
initialisms, and derivations thereof.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.14                          The term “Wealth Intelligence Academy Marks” means
the trade names, trademarks, and servicemarks identified in Schedule 1.14 to
this License Agreement (as may be amended from time to time by written agreement
of the parties), as well as any abbreviations, initialisms, and derivations
thereof.

 

1.15                          The term “Territory” means the United States of
America and Canada.

 

1.16                          The term “Accounting Period” shall mean a three
(3) month period commencing on January 1, April 1, July 1 and October 1 and
ending on March 31, June 30, September 30 and December 31, respectively, during
the Term of this License Agreement.

 

1.17                          The term “Term” means the period of time from the
execution date of this Agreement until the Agreement is terminated as provided
in Paragraph 10.2 hereof.

 

2. Grant of License

 

2.1                                Subject to the terms and conditions of this
License Agreement, Rich Dad hereby grants to the Licensee:

 

a. A right and license to use, subject to Section 6, the Licensed Rich Dad
Business Information in, and in connection with, the Business in the Field of
Use in the Territory.

 

b. A right and license to use the Licensed Marks in connection with the Business
in the Field of Use in the Territory.

 

2.2                                The Licensee shall not:

 

a. use the Licensed Rich Dad Business Information other than as permitted by
this License Agreement;

 

b. use the Licensed Marks other than as permitted by this License Agreement,

 

c. during the term of this License Agreement provide seminars or, subject to
Section 5, products or services, with which the trade name “Rich Dad Education”,
the Rich Dad Education Logo, and such other Licensed Marks as may be agreed to
by the parties are not used;

 

d. during the term of this License Agreement use any trademarks, service marks,
or trade names other than Licensed Marks in connection with seminars or, subject
to Section 5, products or services; except that certain seminars of the type
presently known as Wealth Intelligence Academy (WIA), more fully identified in
Schedule 2.2d, may be co-branded with the Wealth Intelligence Academy Marks

 

e. during the term of this License Agreement provide seminars other than
pursuant to this License Agreement; or

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

f. during the term of this License Agreement, advise on, promote, offer for sale
or sell:

 

i. any investments or opportunities to invest; or

 

ii. any product or service not approved by Rich Dad before hand in writing
pursuant to Section 5.

 

2.3                                Rich Dad shall not, during the term of this
License Agreement, grant any third party a license to use the Licensed
Trademarks within the Field Of Use except that Rich Dad may license third-party
use of licensed trademarks within Field Of Use in connection with courses that
are taught as part of the curriculum at learning institutions (e.g. K-12,
Colleges, Universities). Licensee acknowledges that Rich Dad may itself provide,
or separately license others to provide, products and/or services outside of the
Field of Use. Rich Dad may provide seminars under the Licensed Marks in which
Rich Dad Personalities are speakers or participants, and Rich Dad Personalities
may speak or participate in seminars hosted or sponsored by third parties.

 

2.4                                The Licensee may not grant sublicenses
hereunder or assign this License to any third party without the prior written
approval of Rich Dad. Any attempted sublicense or assignment in derogation of
this provision shall be null and void.

 

3. Use of and Rights in the Licensed Rich Dad Business Information

 

3.1                                Rich Dad shall provide to Licensee, in such
form as reasonably requested by Licensee, Customer Data applicable to the
development or conducting the Business (i.e., comprising Licensed Rich Dad
Business Information), pursuant to the LLC Agreement within a reasonable time,
and shall provide seasonable updates.

 

3.2                                Licensee shall submit a marketing plan to
Rich Dad for approval specifying the frequency of contact with respect to
customers reflected in the Customer Data and such other information as Rich Dad
may reasonably request. Licensee shall not contact such customers until such
plan is approved by Rich Dad or other than in accordance with such approved
plan.

 

3.3                                Licensee acknowledges and agrees that this
License Agreement grants Licensee no title or right of ownership in or to the
Licensed Rich Dad Business Information. The Licensee shall not at any time do or
cause to be done any act, omission, or thing contesting or in any way impairing
or tending to impair any part of Rich Dad’s right, title and interest in the
Licensed Rich Dad Business Information.

 

3.4                                In the event the Licensee shall be deemed to
have acquired any rights in the Licensed Rich Dad Business Information in the
Territory (or anywhere in the world), the Licensee shall assign, and agrees to
execute all documents reasonably requested by Rich

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Dad to assign, all such rights in the Licensed Rich Dad Business Information to
Rich Dad or its nominee.

 

3.5           Nothing in this License Agreement shall limit the right of Rich
Dad to limit the rights or access of the Rich Dad to its own Business
Information, or Licensed Rich Dad Business Information.

 

4. Use of and Rights in the Licensed Marks, Marking

 

4.1           The Licensee shall use the Licensed Marks only in accordance with
the terms of this Agreement, and shall not use the Licensed Marks, any
derivations thereof, or any Mark confusingly similar thereto, except as
permitted under this Agreement.

 

4.2           The Licensee shall maintain high standards of quality, style,
appearance and service with respect to all seminars provided hereunder, and
Seminar Materials. All seminars; and Seminar Materials, shall be in accordance
with all applicable laws and regulations, and shall not violate or infringe any
right of privacy or publicity, copyright, or trademark or constitute defamatory,
obscene, or unlawful matter, or otherwise violate or infringe any personal or
proprietary rights of any person, firm, or corporation.

 

4.3           All uses of Licensed Marks are subject to approval of Rich Dad.
The Licensed Marks shall be used only in connection with seminars and Seminar
Materials that have been approved by Rich Dad pursuant to Section 5.

 

4.4           All Seminar Materials shall prominently display the Rich Dad name,
Rich Dad Logo, and such other Licensed Marks as agreed to by the parties, and
shall include all proprietary notices (e.g., trademark markings, copyright
notice, patent marking) reasonably requested by Rich Dad.

 

4.5           The Licensee acknowledges the validity of the Licensed Marks. The
Licensed Marks (and all versions and derivatives thereof) are owned by Rich Dad
and shall be and remain the exclusive property of Rich Dad. All rights in and to
the Licensed Marks other than those specifically granted to the Licensee herein,
are reserved to Rich Dad for its own use and benefit. The Licensee shall not
acquire any ownership rights in or to the Licensed Marks and all use of the
Licensed Marks by the Licensee shall inure to the benefit of Rich Dad or its
nominee.

 

4.6           In the event the Licensee shall be deemed to have acquired any
rights in the Licensed Marks within the Territory (or anywhere in the world),
the Licensee shall assign, and agrees to execute all documents reasonably
requested by Rich Dad to assign, all such rights in the Licensed Marks to Rich
Dad or its nominee.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

5. Quality Control

 

5.1           All Seminars (including curriculum) and all Seminar Materials
shall be subject to approval of Rich Dad. The Licensee shall provide Rich Dad
access to samples for quality review upon Rich Dad’s reasonable request.

 

5.2           Approval Process

 

 a. Licensee shall provide Rich Dad a syllabus (in such form as Rich Dad may
reasonably request) for each Seminar and samples of all associated Seminar
Materials (including any collateral items not bearing the Licensed Marks) prior
to offering or conducting the Seminar or distributing or offering for sale or
otherwise making available to the public the Seminar Materials.

 

b. Unless Rich Dad notifies Licensee that the Seminar or Seminar Materials are
rejected within thirty (30) days from receipt by Rich Dad of the samples,
Licensee may go forward with offering the Seminar and Seminar Materials, subject
to paragraph 5.3.

 

c. After samples have been approved Licensee may not make any material change in
the merchandise or materials without Rich Dad’s prior approval.

 

d. Licensee shall provide Rich Dad, without charge, additional samples of each
item of Seminar Materials from time to time as Rich Dad may reasonably request.

 

e. Paragraph 5.2b notwithstanding, any product, service or other collateral
items (whether or not bearing the Licensed Marks) provided, distributed, offered
for sale, or otherwise made available in connection with the Seminars shall be
separately submitted to Rich Dad, and shall not be provided, distributed,
offered for sale, or otherwise made available in connection with the Seminars
unless and until Rich Dad approves such product, service or other collateral
items in writing.

 

5.3           If Rich Dad determines at any time that there is a deficiency in a
Seminar or Seminar Materials, Rich Dad shall notify Licensee of the deficiency,
and Licensee shall, as soon as practicable, but in any case within a 30-day
period from such notice remedy the deficiency to Rich Dad’s satisfaction.

 

6. Confidentiality

 

6.1           Each party acknowledges the other’s Confidential Information is
unique and valuable and was developed or otherwise acquired by the other at
great expense, and that any unauthorized disclosure or use of the other’s
Confidential Information would cause the other irreparable injury loss for which
damages would be an inadequate remedy. The party agrees to hold such
Confidential Information in strictest confidence, to use all efforts reasonable
under the circumstances to maintain the secrecy thereof, and not to make use
thereof other than in accordance with this License Agreement, and not to release
or disclose Confidential Information to any third party without the other’s
prior written consent, subject to a court order, or subject to a sublicense
consistent with this

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Agreement and requiring the sublicensee to maintain the Confidential Information
in strictest confidence, to use all efforts reasonable under the circumstances
to maintain the secrecy thereof, not to make use thereof other than in
accordance with the sublicense Agreement, and not to release or disclose
Confidential Information to any third party without the other’s prior written
consent.

 

6.2           Each party further acknowledges that any violation of this
Section 6 shall constitute a material breach of this License Agreement resulting
in irreparable injury to the non-breaching party and agree that, in addition to
any and all other rights available to the non-breaching party by law or by this
Agreement, the non-breaching party shall have the right to have an injunction
entered against the party to enjoin any further violations of this Agreement.

 

7. License Fees and Reporting

 

7.1           In partial consideration of the Licenses granted hereunder, the
Licensee shall pay to Rich Dad a royalty in the amount of ***. Royalties with
respect to activities within an Accounting Period shall be paid to Rich Dad
within 30 days of the end of the Accounting Period except that no royalties or
license fees shall be paid to Rich Dad prior to one hundred fifty (150) days
following the initial free customer acquisition Seminar. Payments will be made
in U.S. Dollars and shall be considered to have been made when received by Rich
Dad at its principal place of business.

 

7.2           Gross revenue shall be considered realized when received by
Licensee and shall be net of any separately itemized taxes, shipping, rebates,
and discounts.

 

7.3           For each Accounting Period, the Licensee shall render to Rich Dad,
a written statement, in such form as Rich Dad may request, setting forth the
place, date, subject and attendance of seminars provided by Licensee during the
Accounting Period, the applicable admission price, and such other information as
Rich Dad may reasonably request to verify the royalty payments due hereunder.
Such statement shall be provided whether or not a royalty payment for the
Accounting Period is to be made. The Licensee shall keep-such written records
respecting seminars and attendance thereat put on by the Licensee as Rich Dad
may reasonably request so that royalties payable hereunder may be accurately
determined, and shall permit such records to be examined by Rich Dad or its
authorized representative at any reasonable time during regular business hours
to verify the records, reports and payments herein provided.

 

7.4           Licensee shall be responsible for, and shall pay, all sales, value
added and similar taxes, if any, which may be imposed on any receipts of the
seminars hereunder, as well as any other tax based upon Licensee’s use of the
Licensed Rich Dad Business Information, or Licensed Marks in connection with the
seminars.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

8. Performance Requirements

 

8.1           Licensee shall use all reasonable commercial efforts to exploit
and use the Licensed Rich Dad Business Information and Licensed Marks for the
benefit of Licensee and Rich Dad.

 

8.2           Licensee shall advertise and promote the seminars in a manner
consistent with normal business practices using all reasonable commercial
efforts to achieve the maximum attendance possible for its seminars.

 

8.3           In the event of any of the following circumstances, Rich Dad at
its sole discretion may, by written notice, terminate the licenses under this
License Agreement:

 

a. the Licensee fails to make seminars available for sale in the marketplace
within 6 months of the Effective Date;

 

b. any time after the first anniversary of this Agreement, the number of free
customer acquisition Seminars provided fall below 6 in two of three successive
Accounting Periods.

 

9. Warranties and Representations

 

9.1           Rich Dad warrants and represents that:

 

a. It has the right to grant the licenses and enter into this Agreement without
seeking the approval or consent of any third party and without payments to any
third party;

 

b. There are no existing or threatened claims or proceedings by any entity
relating to the Licensed Rich Dad Business Information, or Licensed Marks or
challenging Rich Dad’s ownership of the same;

 

c. None of the Licensed Rich Dad Business Information, or Licensed Marks are
subject to any outstanding order, decree, judgment, stipulation, written
restriction, undertaking or agreement limiting the scope or use of the Licensed
Rich Dad Business Information, or Licensed Marks or declaring any of it
abandoned;

 

d. To the best of Rich Dad’s knowledge, with respect to the Licensed Rich Dad
Business Information, or Licensed Marks, Rich Dad has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
intellectual property rights of third parties, and Rich Dad has not received any
charge, complaint, claim, or notice alleging any such interference,
infringement, misappropriation or violation nor does Rich Dad have any knowledge
that any such charge or claim may be forthcoming; and

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

e. To the best of Rich Dad’s knowledge, any trade secrets comprising part of the
Licensed Rich Dad Business Information have been properly maintained as trade
secrets.

 

9.2           Licensee warrants and represents that:

 

a. Licensee has all rights necessary and is fully authorized to enter into and
perform under this Agreement;

 

 b. There are no existing or threatened claims or proceedings by any entity
against Licensee that would impair Licensee’s ability to perform under this
agreement.

 

10. Term and Termination

 

10.1         The license hereunder shall commence upon the Effective Date, and
shall continue until terminated pursuant to Paragraph 10.2 of this Agreement.

 

10.2         The license hereunder may be terminated

 

a. By either party in the event of a breach of this License Agreement by another
party that is susceptible of cure, immediately, upon the end of a 30¬day period
after written notice of such breach to the breaching party, if such breach is
not cured within the 30-day period.

 

b. By either party, in the event of a breach of this Agreement by another party
that is not susceptible of cure, immediately, upon written notice of such breach
to the other party.

 

c. By either party, immediately, if the other party becomes insolvent, makes an
assignment for the benefit of its creditors, or becomes the subject of any
bankruptcy or insolvency proceedings, or ceases to do business.

 

d. By Rich Dad pursuant to Paragraph 8.3.

 

e. By Rich Dad, immediately, in the event of a breach by Licensee (that is
susceptible of cure) which impairs or tends to impair the value of, the goodwill
associated with, or any part of Rich Dad’s right, title and interest in, the
Licensed Trademarks and/or the Licensed Rich Dad Business Information, if after
written notice of such breach to Licensee, such breach is not cured as soon as
practicable, but in any case within a 30-day period from such notice.

 

f. By Rich Dad, immediately, in the event that Licensee attempts to assign,
transfer or sublicense any of the rights and licenses’ granted hereunder without
Rich Dad’s prior written approval except as permitted under Paragraph 2.4

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

g. By Licensee, immediately, in the event that Licensee is enjoined from
practicing the Licensed Rich Dad Business Information by a court of competent
jurisdiction, by reason of the Licensed Rich Dad Business Information per se
violating the rights of a third party. This provision, however, shall not apply
if the injunction relates to:

 

i. a product, system, combination, method or process in which the Licensed Rich
Dad Business Information is or may be used, where use of the Licensed Rich Dad
Business Information standing alone is not enjoined;

 

ii. a modification or other alteration of the Licensed Rich Dad Business
Information by any person or entity other than Rich Dad, where use of the
unmodified or unaltered Licensed Rich Dad Business Information provided by Rich
Dad is not enjoined;

 

iii. an aspect or feature of the Licensed Rich Dad Business Information, not
specifically proposed by Rich Dad and specifically required by Licensee or
implemented by or for Licensee, where the Licensed Rich Dad Business
Information, without such aspect or feature is not enjoined; or

 

iv. one manner of practicing the Licensed Rich Dad Business Information, where
the practice of another commercially viable manner of practicing the Licensed
Rich Dad Business Information is not enjoined.

 

10.3         Upon termination of the license hereunder, all rights and
privileges in and to the Licensed Rich Dad Business Information and Licensed
Marks granted to the Licensee herein shall automatically revert to Rich Dad or
its nominee, and the Licensee shall immediately cease any use thereof.

 

10.4         Paragraphs 3.4, and 4.6, and Sections 6 (Confidentiality), and 11
(Indemnification) hereof shall survive termination (for any reason) of this
License Agreement.

 

11. Indemnification

 

11.1         Each party shall defend, indemnify and hold harmless the other
party against and from all claims, demands or causes of action, as well as any
and all damages, expenses, costs, interest and reasonable legal fees, including
such fees incurred on appeal, in any way related to, arising out of or connected
with a breach of the indemnifying party’s representations, warranties or
agreements, or otherwise with respect to the indemnifying party’s conduct and
actions, under and pursuant to this Agreement.

 

12. Insurance

 

12.1         Licensee shall obtain and maintain in effect during the term of
this Agreement and so long as Licensee uses Licensed Rich Dad Business
Information and/or the

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Licensed Marks, appropriate liability insurance policies in such amounts and
against such risks as are obtained and maintained by companies similarly
situated, and Licensee shall, at Licensee’s expense, name Rich Dad as an
additional insured under such policies. Licensee shall furnish Rich Dad, for
Rich Dad’s review and approval, a certificate of insurance evidencing the
insurance coverage then in effect, which certificate shall indicate that the
policies of insurance shall not be cancelable without at least 30 days prior
written notice to Rich Dad.

 

13. Waiver

 

13.1         The failure of either party at any time or times to demand strict
performance by the other party of any of the terms, covenants or conditions set
forth herein shall not be construed as a continuing waiver or relinquishment
thereof, and either party may at any time demand strict and complete performance
by the other party of said terms, covenants and conditions.

 

14. Notices

 

14.1         All notices and other written communications required to be given
under this Agreement shall be in writing and shall be delivered to the addressee
in person, mailed by registered or certified mail, return receipt requested, or
transmitted via tele-facsimile (fax). Any such notice shall be deemed to be
delivered, given and received for all purposes as of the date so delivered, if
delivered personally or if sent by facsimile transmission, or, if sent by
certified or registered mail, three days following the date on which the same
was deposited in a regularly maintained receptacle for the deposit of United
States mail, postage and charges prepaid. The addresses and Fax numbers of the
parties (until written notice of change shall have been given) shall be as
follows:

 

To Rich Dad          Rich Global LLC

4330 North Civic Center Plaza, Scottsdale, Arizona 85251

 

Fax:

 

With a copy to: To Licensee:

 

With a copy to:

 

15. Binding Effect

 

15.1         This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

16. Governing Law

 

16.1         This agreement is made under and shall be governed by and construed
in accordance with the laws of the United States and the internal laws of the
State of Arizona without reference to principles of conflict of laws.

 

17. Force Majeure

 

17.1         To the extent any event beyond the control of either party (such as
an act of God, action of the elements, man-made or natural disaster, industry or
supplier strike or other labor disturbance, or civil or military disturbance)
shall prevent such party from performing any of its duties or obligations
hereunder by the date provided or to be provided, the time for such performance
shall be deemed extended for a period of time equivalent to the duration of such
event; provided, however, that the party so prevented from performing must give
prompt written notice to the other party of the nature of such event, the date
when such event shall have taken place, and the date when the duration of such
event shall have terminated; and further provided, however, that if performance
shall be so prevented for a period of more than six months, the other party may
terminate this Agreement by written notice of such termination, and thereafter
neither party hereto shall be under any further liability or obligation to the
other hereunder.

 

18. Dispute Resolution

 

18.1         It is the Parties’ desire that any disputes that might arise
between them be amicably settled, without resort to litigation, and the Parties
will attempt to settle any such disputes through consultation and negotiation in
good faith and in a spirit of mutual cooperation. All disputes or disagreements
arising between the Parties, out of or relating to this Agreement, that cannot
be resolved by the involved employees of the Parties, shall be brought before a
conciliation committee, consisting of one management executive from each Party.
The executives shall be of at least vice presidential level, and with the
authority to bind the Parties. The conciliation committee shall, within fifteen
(15) days after a written request from either Party, meet in person (or
telephonically, if agreeable to both Parties) and attempt to work out a
settlement. Such meeting shall be held at the facility of the non-requesting
Party, or such other location as mutually agreed upon by the Parties.

 

18.2         Notwithstanding this Section 18, judicial proceedings may be
brought without need for prior arbitration:

 

a. by either Party, for interim relief pending resolution pursuant to this
Section 18 of the Agreement; or

 

b. by Rich Dad for nonpayment by Licensee of undisputed royalties

 

c. by either Party for injunctive relief pertaining to violation of Section 6,
Confidentiality.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

19. Enforcement of Intellectual Property Rights

 

19.1         Notice of Infringement. Rich Dad and Licensee shall promptly notify
one another in writing of any alleged infringement of the Licensed Marks within
the Field Of Use. Within 15 days of the receipt of such notice or such other
period as may be agreed to by the parties, Rich Dad and Licensee shall meet and
formulate a strategy for resolving the alleged infringement.

 

19.2         Rich Dad and Licensee (to the extent permitted under the law) each
shall have the right to institute an action for such an infringement of the
Licensed Marks against such third party in accordance with the following:

 

a.     If Rich Dad and Licensee agree to institute suit jointly, the suit shall
be brought in both their names; the out-of-pocket costs thereof shall be borne
equally by Rich Dad and Licensee or as otherwise agreed by the parties; and
recoveries, if any, whether by judgment, award, decree or settlement, shall be
divided in order as follows:

 

i. reimbursement to Rich Dad and Licensee for all costs of the litigation; and

 

ii. any remaining recovery will be divided between Rich Dad and Licensee with
damages attributable to activities outside of the Field of Use (if any) paid to
the Rich Dad and the remainder divided equally between the parties. Rich Dad
shall choose lead legal counsel, subject to Licensee’s approval, which shall not
be unreasonably withheld, and shall exercise control over such action. However,
Rich Dad shall not enter into any settlement without Licensee’s approval, which
approval shall not be unreasonably withheld, and Licensee may, if it so desires,
be represented by counsel of its own selection, the fees for which counsel shall
be paid by Licensee at Licensee’s sole expense (and not reimbursable hereunder).

 

b.     In the absence of agreement to institute a suit jointly, Rich Dad may
institute suit, and, at its option, join Licensee as a plaintiff or otherwise
appropriate participant in such legal process. Rich Dad shall bear the entire
cost of such litigation and shall be entitled to retain the entire amount of any
recovery by way of judgment or settlement. Rich Dad shall choose lead legal
counsel and exercise control over such action, provided, however, that Licensee
may, if it so desires, be represented by counsel of its own selection, the fees
for which counsel shall be paid by Licensee at Licensee’s sole expense (and not
reimbursable hereunder).

 

c.     In the absence of agreement to institute a suit jointly and Rich Dad
determines not to institute a suit, as provided in paragraph 19.2b above,
Licensee shall have the right, but not the obligation, to pursue legal process
to redress any

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

alleged infringement. Upon Rich Dad’s written consent, Licensee may bring such
legal action in the name of Rich Dad and may make Rich Dad a party plaintiff or
otherwise appropriate participant in such legal process. Licensee shall pay Rich
Dad’s legal expenses incurred in such legal process, and shall indemnify Rich
Dad against any order for costs that may be made against Rich Dad in such
proceedings. Should Licensee decide to pursue legal process under this
paragraph, Licensee shall have the right to select lead legal counsel, subject
to Rich Dad’s approval, which shall not be unreasonably withheld, and shall
exercise control over such litigation. However, Licensee shall not enter into
any settlement without Rich Dad’s approval, which approval shall not be
unreasonably withheld. Any monetary recovery for an infringement in a suit
brought by Licensee shall be considered Licensee’s recovery. However, any
recovery in excess of expenses shall be considered gross revenue subject to
royalty payments pursuant to Section 7 of this Agreement.

 

d.     Should either Rich Dad or Licensee commence a suit under the provisions
of this Section and thereafter elect to abandon the same, it shall give timely
notice to the other party who may, if it so desires, continue prosecution of
such suit, provided, however, that the sharing of expenses and a recovery in
such suit shall be as agreed upon between Rich Dad and Licensee.

 

19.3         Rich Dad and Licensee shall cooperate in any legal process
concerning alleged infringement of the Licensed Marks. Each party shall, to the
fullest extent possible, make available its employees, records, information and
the like as relevant to the legal process.

 

20. Further documents

 

20.1         The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

21. Entire Agreement

 

21.1         This Agreement, along with any attachments, exhibits, schedules and
documents incorporated by reference herein, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior communications, writings and other documents with regard
thereto. No modification, amendment or waiver of any provision hereof shall be
binding upon either party hereto unless it is in writing and executed by both of
the parties hereto or, in the case of a waiver, by the party waiving compliance.

 

22. Relationship of Parties

 

22.1         Nothing contained in this Agreement shall be deemed or construed by
the parties hereto or by any third person to create the relationship of
principal and agent or of partnership or of joint venture or of any association
between the parties. None of the

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

provisions contained in this Agreement nor any acts of the parties hereto shall
be deemed to create any relationship between the parties other than the
relationship specified in this Agreement.

 

23. Captions

 

23.1         The division of this Agreement into and the use of captions for
paragraphs is for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.

 

24. Severability

 

24.1         In the event any provision of this Agreement or the application of
any provision shall be held by a tribunal of competent jurisdiction to be
contrary to law, then, the remaining provisions of this Agreement shall be
unimpaired, and the illegal, invalid or unenforceable provision shall be
replaced by a provision, which, being legal, valid and enforceable, comes
closest to the intent of the parties underlying the illegal, invalid or
unenforceable provision. In any event an illegal, invalid or unenforceable
provision shall not affect the enforceability or the validity of the remaining
terms or portions thereof, and each such unenforceable or invalid provision or
portion thereof shall be severable from the remainder of this Agreement.

 

25. Cost of Enforcement

 

25.1         If a party commences any arbitration, action at law or in equity,
or for declaratory relief, or in appellate proceedings, to secure or protect any
rights under, or to enforce any provision of, this License Agreement, then, in
addition to any judgment, order, or other relief obtained in such proceedings,
the prevailing party shall be entitled to recover from the losing party all
reasonable costs, expenses, and attorneys’ fees incurred by the party in
connection with such proceedings, including, attorneys’ fees incurred for
consultation and other legal services performed prior to the filing of such
proceeding.

 

Licensee

 

Licensor

Rich Dad Education, LLC

 

Rich Global, LLC

 

 

 

By:

/s/ Ronald S. Simon

 

By:

/s/ Sharon L Lechter

Name: Ronald S. Simon

 

Name:

Sharon L Lechter

 

 

 

Member

 

Appendix 1.1 Modified WIN Marketing Model

 

Schedule 1.2 Permitted Subjects

 

Schedule 1.13 Licensed Marks

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------